Citation Nr: 0800037	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-32 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for service-connected 
degenerative joint disease (DJD), status post right ring 
finger proximal interphalangeal (PIP) joint release 
(dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1984 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in August 
2005, and a substantive appeal was received in October 2005.

Although in his substantive appeal the veteran indicated by 
marking the appropriate box that he wanted a Board hearing at 
the RO, a form was received in January 2006 in which the 
veteran indicated by marking the appropriate box that he no 
longer wanted a hearing and to forward his case to the Board 
or a decision.  The Board finds that the veteran has 
withdrawn his request for a Board hearing at the RO. 


FINDING OF FACT

The veteran's service-connected DJD, status post right ring 
finger PIP joint release (dominant) is manifested by 
limitation of motion confirmed by evidence of pain and some 
loss of strength. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 
percent (but no higher) for the veteran's service-connected 
DJD, status post right ring finger PIP joint release 
(dominant) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 
5010-5230 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004 of what type of information 
and evidence was needed to substantiate the claims for 
service connection.  

The RO also provided the appellant with notice of the types 
of evidence necessary to establish a disability rating for 
his disability claim and the effective date of the disability 
in March 2006, subsequent to the initial adjudication.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the veteran's claim for a higher 
rating is warranted.     

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
September 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).   

Collectively, the notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran an October 
2004 VA examination that included a medical opinion as to the 
etiology and severity of the connected DJD, status post right 
ring finger PIP joint disease (dominant).  Further, as noted 
above, although in his substantive appeal received in October 
2005 the veteran indicated by marking the appropriate box 
that he wanted a Board hearing at the RO, a form was received 
in January 2006 in which the veteran indicated by marking the 
appropriate box that he no longer wanted a hearing and to 
forward his case to the Board or a decision.   All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected DJD, status post right ring 
finger PIP joint disease (dominant) warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    
         
The veteran's service-connected DJD, status post right ring 
finger PIP joint release (dominant) has been rated by the RO 
under the provisions of Diagnostic Code 5010-5230. 

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under this Code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Here, Diagnostic Code 5230 is appropriate for limitation of 
motion of the right ring finger.  Under this Code, a 
noncompensable rating is the highest rating assigned for any 
limitation of motion of the ring finger.

As noted previously, the veteran was afforded a VA 
examination in October 2004.  It was noted that there was 
right ring finger status post release, but the veteran still 
had PIP joint flexion contracture.  The veteran reported 
being right-hand dominant and that stretching on the PIP 
joint caused pain.  Upon physical examination, it was 
observed that the right hand ring finger was in the PIP joint 
flexion contracture position of 45 degrees.  The examiner 
added that movement from 0 degrees to 45 degrees was 
impossible, with movement locked up at 45 degrees.  The 
examiner continued that from the 45 degree range of motion, 
the veteran's finger could go down to the status of having 
the tip of the finger touch the midpalmar crease.  It was 
further noted that there was no swelling of any joints of the 
finger.  Sensation and vascularity were deemed normal.  The 
examiner explained that the strength of the PIP joint 
decreased, as expected, given the veteran's condition.  An x-
ray of the right hand revealed moderate degenerative change 
at the fourth PIP joint.  The veteran was diagnosed with 
right ring finger posttraumatic PIP joint flexion contracture 
status post release, with still residual 45-degree flexion 
contracture with pains.  He was further diagnosed with 
moderate degenerative change at the fourth PIP joint.              

As noted previously, any limitation of motion is 
noncompensable under Diagnostic Code 5230.  Accordingly, the 
Board turns to Diagnostic Code 5003.  In light of the 
diagnosis of right ring finger posttraumatic PIP joint 
flexion status post release with still residual 45-degree 
flexion contracture with pains, and in light of the x-ray 
findings of degenerative joint disease of the right PIP 
joint, a rating of 10 percent is warranted under Diagnostic 
Code 5003.  Further, the Board finds that a 10 percent rating 
is for application during the entire period contemplated by 
this appeal; that is, from February 1, 2005.  Fenderson, 12 
Vet. App. at 126.    

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, however the Board finds that the currently assigned 10 
percent disability rating adequately compensates him for any 
pain and functional loss.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.




ORDER

Entitlement to assignment of a 10 percent rating (but no 
higher) for the veteran's DJD, status post right ring finger 
PIP joint release (dominant) is warranted.  To that extent, 
the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


